Citation Nr: 1740625	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-57 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected other specified trauma and stressor related disorder ("psychiatric disorder").


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958 and November 1958 to May 1982.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for OSA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In May 2017, the Board remanded the issues of service connection for degenerative arthritis, of disability ratings in excess of 10 percent for peripheral neuropathy for bilateral lower extremities, and of an initial rating in excess of 30 percent for a psychiatric disorder.  Those issues are still in the process of being developed by the RO and will therefore be addressed in a forthcoming decision of the Board.


FINDING OF FACT

With resolution of any doubt in his favor, the Veteran's current OSA is etiologically related to his service-connected psychiatric disorder.


CONCLUSION OF LAW

The criteria to establish secondary service connection for OSA are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board notes that the Veteran is service-connected for a psychiatric disorder.  Additionally, the medical evidence of record reflects a current diagnosis of OSA.

In a June 2017 written brief, the the Veteran, through his attorney, asserts that he should be granted service connection for OSA secondary to his service-connected psychiatric disorder.

The Veteran was not provided a VA examination that addresses the nature and etiology of his OSA on a direct or secondary basis.  However, in May 2017, H.S., a private physician, completed a Sleep Apnea Disability Benefit Questionnaire.  Based upon a May 2017 interview with the Veteran, Dr. H.S. opined that the Veteran's OSA was more likely than not caused and permanently aggravated by his psychiatric disorder and medication.  In so finding, the physician noted that the Veteran's January 2007 sleep study resulted in a diagnosis of OSA and the prescription of the use of a continuous positive airway pressure (CPAP) machine.  The Veteran reported a history of loud snoring, difficulty staying asleep, breathing pauses during sleep, and excessive daytime sleepiness with irritability and diminished concentration.  Dr. H.S. found that the Veteran had persistent daytime hypersomnia.  Dr. H.S. also noted that psychological impairments were documented to cause or permanently aggravate OSA, and that a study determined that individuals with mental issues were five times as likely to develop OSA.  The physician also referred to the Veteran's VA treatment records and VA psychiatric examination reports.  Dr. H.S. noted the Veteran's longstanding inability to use his CPAP machine throughout the entire night; the mask bothers him; it makes him feel trapped and panicked.  The Board finds Dr. H.S.'s opinion highly probative on the question of the likely relationship between the Veteran's OSA and his service connected psychiatric disorder.   Dr. H.S.'s opinion is based on an interview with the Veteran, as well as a review of the Veteran's VA treatment records and examination reports.  The physician's opinion was accompanied by copies of medical journal articles regarding the association between psychiatric disorders and sleep apnea.  

The record does not contain any medical opinion to the contrary.    

Moreover, the remaining medical evidence demonstrates sleep problems due to the Veteran's service-connected psychiatric disorder.  For example, a December 2013 VA PTSD examination report reflects symptoms including significant hypersomnia, taking several naps during the day, and sleep cycle reversal.  VA mental health treatment records from January 2014 to October 2015 reflect chronic sleep problems and circadian sleep cycle disturbance (frequent naps), although no specific complaints in October 2015.

Based on this body of evidence, the Board finds that the weight of the probative evidence supports the criteria to establish service connection for OSA under 38 C.F.R. § 3.310.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim is therefore granted.

ORDER

Entitlement to service connection for OSA as secondary to a service-connected psychiatric disorder is granted.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


